DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “injecting an effluent gas containing nitrogen dioxide into the engine exhaust gas upstream the catalyst for selective reduction of nitrogen oxides” in lines 8-11.  It is unclear, based on these limitations, how the NO2-containing exhaust is injected into the exhaust gas stream upstream of the SCR and more importantly where this NO2-containing exhaust is coming from, i.e. what is performing the injection.  
The Specification discloses “[t]his invention is based on forming NO2 externally to the exhaust gas cleaning system in an exhaust gas channel and injecting the prepared NO2 into the engine exhaust gas in an amount that promotes the fast SCR reaction. NO2 can be formed from NH3 by oxidation of the NH3 to NO over a precious metal containing catalyst in a first step and subsequently oxidized NO2 in a subsequent step” (see lines 13-19 on page 2) and “… injection of NO2 into the engine exhaust gas during cold start temperatures to promote the ‘fast’ SCR reaction” (see lines 25-27 on page 3).  Per the Specification, NO2 is produced outside of the exhaust treatment system of the engine and added, i.e. injected, into the exhaust gas stream before the SCR.  As disclosed, NO2 is formed from oxidation of the ammonia (NH3) over a precious metal containing catalyst.  However, the disclosure fails to describe how this oxidation (presumably of the exhaust gas) to generate NO2 is performed externally to the exhaust treatment system of the claimed invention.  Therefore, there is insufficient description to enable one of ordinary skill to make and/or use the claimed invention.
Claim 1 further recites “cooling the effluent gas to ambient temperature and oxidizing the nitrogen monoxide in the cooled effluent gas to nitrogen dioxide” in the last three lines of the claim.
The Specification merely discloses that means for cooling and oxidizing the “effluent gas” is either a spirally wound tube or an oxidation catalyst (see lines 11-19 on page 7).  No 
Claim 8 recites limitations similar to those above and is likewise rejected.
Claims depending from claims 1 and 8 are also rejected by virtue of their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “am oxidation catalyst” in both lines 4 and 17-18 of the claim.  It is unclear whether these recitations refer to the same or different oxidation catalysts.
Claims 1 and 8 both recite “an oxidation catalyst”, “a particle filter” and “a catalyst”.  However, as claim 8 depends from claim 1, it is unclear whether the “oxidation catalyst”, “particle filter” and “catalyst” in both claims refer to the same elements.
Claim 8 recites “injection means for injection of nitrogen dioxide containing effluent gas” in lines 13-14 of the claim.  The “injection means” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  These recitations render the claim indefinite because it is 
Claim 11 recites “an oxidation catalyst” in the last two lines of the claim and it is unclear whether this is the same oxidation catalyst previously recited in preceding claim 8.
The means for cooling and oxidizing nitrogen monoxide containing effluent gas from the ammonia oxidation catalyst recited in claims 8-12 is disclosed to be either a spirally wound tube or an oxidation catalyst.  However, it is unclear how a tube is able to accomplish the function of oxidizing nitrogen monoxide.  Likewise, it is unclear how an oxidation catalyst is able to accomplish the function of cooling the effluent gas.
Claims depending from the above-rejected claims are also rejected by virtue of their dependency.

Conclusion
A prior art search was conducted for claims 1-12 as best understood, and the most relevant prior art found has been made of record.  However, the number and nature of the issues under 35 U.S.C. 112 preclude the indication of allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176.  The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC T NGUYEN/Primary Examiner, Art Unit 3799